Citation Nr: 0604703	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  94-49 743	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for hypertension, 
including as secondary to sarcoidosis.

4.  Entitlement to service connection for psychiatric 
disability, including as secondary to sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 1992 and March 2004 rating decisions 
of the Washington, DC and Roanoke, VA, Regional Offices (RO) 
of the Department of Veterans Affairs (VA).  The veteran's 
claims were most recently under the jurisdiction of the 
Roanoke, Virginia RO.

In an October 1992 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for sarcoidosis.  In an April 2001 
decision, the Board granted reopening of the veteran's claim 
for service connection for sarcoidosis and remanded that 
claim to the RO for further development.  The development has 
been completed and the veteran's reopened claim is now ready 
for Board review.

The issue of an increased rating for pseudofolliculitis 
barbae is addressed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The veteran developed sarcoidosis more than a year after 
his discharge from service, and that disability is unrelated 
to service or to a service-connected disability.

2.  The veteran developed hypertension more than a year after 
his discharge from service, and that disability is unrelated 
to service or to a service-connected disability.

3.  The veteran's acquired psychiatric disability developed 
more than a year after his discharge from service, and that 
disability is unrelated to service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated, and it is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated, and it is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).

3.  Psychiatric disability was not incurred in or aggravated 
by active service, the incurrence or aggravation of a 
psychosis during such service may not be presumed, and 
psychiatric disability is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005)..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claim for service connection for sarcoidosis 
was initially adjudicated long before the enactment of the 
VCAA.  The record reflects that July 2001 and December 2003 
letters from the agency of original jurisdiction informed the 
appellant of what evidence was required to substantiate his 
sarcoidosis claim and of his and VA's respective duties for 
obtaining evidence.  Although the RO did not specifically 
request the veteran to submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information and any authorization 
necessary for the RO to obtain the evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

With respect to the other claims, the veteran was provided 
the required notice by letters mailed in August 2002 and 
April 2003, prior to the RO's initial adjudication of those 
claims.  The August 2002 and April 2003 letters informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Although the RO did not specifically request the 
veteran to submit any pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information and any authorization necessary for the 
RO to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

The Board notes that the veteran's service medical records 
were obtained, and his post service records of treatment at 
various army medical centers were obtained.  VA treatment 
records have also been obtained and the veteran has been 
provided appropriate VA medical examinations.  Private 
medical records were also obtained.  Furthermore, the veteran 
has provided testimony before a Veterans Law Judge in October 
1997 and November 2005.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at earlier 
times.

In sum, the Board is satisfied that the originating agency 
properly processed the claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
or sarcoidosis to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);  see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Sarcoidosis

Factual Background

At his October 1997 and November 2005 hearings, the veteran 
asserted that his sarcoidosis was related to service.  The 
veteran testified that he had frequent rhinitis in service 
and he believed that this rhinitis could have caused his 
sarcoidosis.  

The veteran submitted many documents printed from the 
Internet which discuss sarcoidosis.  None of these documents 
provide any evidence that the veteran's case of sarcoidosis 
was related to service, or to his service-connected rhinitis.

The veteran's service medical records, including the June 
1981 discharge examination report, make no reference to 
sarcoidosis.  Chest X-rays in October 1980 were noted to be 
normal.  

Post-service medical records also make no reference to 
sarcoidosis until it was diagnosed in May 1983.  None of the 
post-service medical evidence relates the veteran's 
sarcoidosis to service or to any service-connected 
disability, including allergic rhinitis.

The veteran was afforded a VA fee-based examination in 
September 2002.  The examiner noted that the veteran first 
developed sarcoidosis after his discharge from service and 
that the veteran's sarcoidosis was unrelated to his allergic 
rhinitis.  In a June 2003 addendum, the examiner opined that 
the date of onset of the veteran's sarcoidosis was in May 
1983.

In February 2004, the veteran was again afforded a VA fee-
basis examination.  The diagnoses were inactive pulmonary 
sarcoidosis and chronic allergic rhinitis.  The examiner 
noted that he had reviewed the veteran's claims files.  This 
examiner was of the opinion that the veteran's sarcoidosis 
first developed in May 1983 and that it is unrelated to the 
veteran's allergic rhinitis.

Analysis

Although the veteran believes that his sarcoidosis is related 
to his military service or his service-connected allergic 
rhinitis, his lay opinions concerning matters requiring 
medical expertise are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As set forth above, there is no medical evidence supporting 
the proposition that the veteran had sarcoidosis within one 
year of his discharge from service or that sarcoidosis is 
etiologically related to his military service or service-
connected allergic rhinitis.  Moreover, the medical evidence 
specifically addressing the etiology of the sarcoidosis is 
against the claim.  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim and service connection for sarcoidosis is not 
warranted.

Hypertension and Psychiatric Disability

At his November 2005 hearing the veteran stated that his 
hypertension was first noted in 1998.  He stated that he was 
found to have a psychiatric disorder more recently than that.

The veteran's service medical records are negative for 
evidence of hypertension or a psychiatric disorder, and there 
is no post-service medical evidence of either disorder until 
many years following the veteran's discharge from service.  
Moreover, there is no medical evidence of a nexus between 
either disorder and the veteran's military service or his 
service-connected allergic rhinitis.

The evidence of a nexus between the claimed disorders and the 
veteran's military service is limited to the veteran's own 
statements.  As noted above, the veteran is not qualified to 
render an opinion requiring medical expertise.  See Espiritu, 
supra.  Accordingly, the preponderance of the evidence is 
against the veteran's claims and service connection for 
hypertension and psychiatric disability must also be denied.


ORDER

Entitlement to service connection for sarcoidosis is denied.

Entitlement to service connection for hypertension, including 
as secondary to sarcoidosis, is denied.

Entitlement to service connection for psychiatric disability, 
including as secondary to sarcoidosis, is denied.


REMAND

The RO granted the veteran service connection for 
pseudofolliculitis barbae by rating action in March 2004.  
The veteran was assigned a noncompensable rating, effective 
from March 11, 2002.  At his November 2005 hearing, the 
veteran asserted that he received VA treatment, including 
steroid injections, for the disability in March 2004 and 
subsequently.  The Board notes that the VA medical records 
from this time period are not included in the record.  These 
VA medical records must be obtained prior to adjudication of 
the veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2005).

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC) for the following 
actions:

1. The RO/AMC should request copies of 
all of the veteran's VA clinical records 
dated from March 2002 to the present.  
This should include copies of the records 
pertaining to steroid injections 
reportedly given to the veteran in 2004 
and 2005.

2.  The RO/AMC should also undertake any 
other development it determines to be 
warranted, to include affording the 
veteran another VA examination if the 
medical evidence of record is not 
sufficient to decide the claim.

3.  Then, the RO/AMC should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the RO/AMC 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative the requisite opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


